Name: Commission Regulation (EEC) No 3517/84 of 13 December 1984 on the classification of goods falling within subheading 24.01 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31984R3517Commission Regulation (EEC) No 3517/84 of 13 December 1984 on the classification of goods falling within subheading 24.01 B of the Common Customs Tariff Official Journal L 328 , 15/12/1984 P. 0009 - 0009 Finnish special edition: Chapter 2 Volume 4 P. 0047 Spanish special edition: Chapter 02 Volume 13 P. 0005 Swedish special edition: Chapter 2 Volume 4 P. 0047 Portuguese special edition Chapter 02 Volume 13 P. 0005 *****COMMISSION REGULATION (EEC) No 3517/84 of 13 December 1984 on the classification of goods falling within subheading 24.01 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure that the Common Customs Tariff Nomenclature is applied uniformly, measures must be taken concerning the classification of leave-stalks, stems, ribs and trimmings of tobacco leaves; Whereas heading No 24.01 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3400/84 (4), relates in particular to unmanufactured tobacco; tobacco refuse; Whereas the products in question have the characteristics of tobacco refuse falling within heading No 24.01 and must therefore be classified in this heading; whereas, within this heading, subheading 24.01 B should be chosen; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Leave-stalks, stems, ribs and trimmings of tobacco leaves shall be classified in the Common Customs Tariff within subheading: 24.01 Unmanufactured tobacco; tobacco refuse: B. Other. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 320, 10. 12. 1984, p. 1.